

115 HR 6932 IH: To amend title XVIII of the Social Security Act to improve home health payment reforms under the Medicare program.
U.S. House of Representatives
2018-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6932IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2018Mr. Abraham (for himself, Mr. DesJarlais, Mr. Buchanan, Ms. Sewell of Alabama, and Mr. Graves of Louisiana) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to improve home health payment reforms under the
			 Medicare program.
	
		1.Improvements to home health payment reforms under Medicare
 (a)Application of budget neutralitySection 1895(b)(3) of the Social Security Act (42 U.S.C. 1395fff(b)(3)), as amended by section 51001(a)(2) of the Bipartisan Budget Act of 2018 (Public Law 115–123), is amended—
 (1)in subparagraph (A)(iv), in the fourth sentence— (A)by striking shall make and inserting shall not make; and
 (B)by striking and shall provide a description and all that follows through the period and inserting a period; (2)in subparagraph (D)—
 (A)in the subparagraph heading, by striking assumptions and inserting observed evidence; (B)in clause (i)—
 (i)by striking differences between assumed and all that follows through and actual; (ii)by inserting attributable to the implementation of paragraphs (2)(B) and (4)(B) after behavior changes; and
 (iii)by adding at the end the following: The Secretary shall publish the determination under this clause with respect to an applicable year, including a description of the observed evidence used to make such determination, in the notice and comment rulemaking to update the prospective payment system under this subsection for such year. For purposes of the preceding sentence, the term observed evidence means statistically valid data from the most recent cost report and claims regarding changes in the nature of home health agency patients, patterns of care, service costs, and claims coding after January 1, 2020, reflecting behavioral changes relating to implementation of the provisions of and amendments made by section 51001 of the Bipartisan Budget Act of 2018 (Public Law 115–123).;
 (C)in clause (ii), by inserting attributable to the implementation of paragraphs (2)(B) and (4)(B) after expenditures; and (D)in clause (iii)—
 (i)by adding attributable to the implementation of paragraphs (2)(B) and (4)(B) after expenditures; and (ii)by adding at the end the following: If such a temporary increase or decrease does not exceed 2.00 percent in any given year, the Secretary shall apply the entire increase or decrease in the next calendar year payment update; however, if such a temporary increase or decrease exceeds 2.00, to provide for minimal disruption to patients and providers, the Secretary shall phase in the temporary increase or decrease in equal amounts not to exceed 2.00 percent in any given year through the respective calendar year payment updates..
 (b)Effective dateThe amendments made by this section shall take effect as if included in the enactment of such section 51001(a)(2).
			